Citation Nr: 1209424	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  00-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent between December 7, 1998, and December 5, 2002, and in excess of 40 percent thereafter, for service-connected lumbar spine disability. 

2.  Entitlement to an effective date earlier than December 5, 2002, for a grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to July 1972 and from June 1973 to December 1974. 

This matter is before the Board of Veterans' Appeals (Board) following Board Remands in June 2002, September 2003, and August 2009.  This matter was originally on appeal from rating decisions dated in April 1999, January 2003, March 2003, and May 2003 of the Department of Veterans Affairs (VA), Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded three times in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claims.

After the Board remanded this appeal in September 2003 to the RO/AMC for additional development, the Veteran's original claims file was lost and had to be rebuilt in October 2007.  An August 2009 review by the Board of the rebuilt claims file showed large gaps in the record.  As such, the Board remanded the case so the RO/AMC also could attempt to obtain missing records.

A review of the claims file indicates that most of the missing medical and adjudication records have been obtained and associated with the claims file; however, a few relevant records remain missing.  Thus, it is the Board's opinion that an additional effort be made to obtain these remaining records and associate them with the claims file.  The record is still missing the June 4, 2001, Board transcript as well as VA examinations dated February 11, 1999, February 17, 1999, and December 5, 2002, all conducted at Beckley VAMC.

In addition, it appears that the Veteran has been receiving disability benefits from the Social Security Administration (SSA).  In July 2002, the Veteran was informed that a Social Security Earnings print out dated June 4, 2001, had been obtained.  Although on VA examination in July 2009, the Veteran stated that he supported himself with his VA check and expected that he might get Social Security in December since he would be 62 years old; he also indicated at the July 2009 VA examination that he became disabled in 1991 due to his low back condition.  Thus, there is a question as to whether the Veteran is actually receiving disability benefits from SSA.  

Accordingly, the case is REMANDED for the following action:

1.  The June 4, 2001, Board transcript as well as VA examinations dated February 11, 1999, February 17, 1999, and December 5, 2002, all conducted at Beckley VAMC, should be obtained and associated with the claims file.

2.  Any medical and adjudication records from SSA should be requested and associated with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records do not exist or are not available.
 
3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


